Exhibit 10.11
CIRRUS LOGIC, INC.
2007 MANAGEMENT AND KEY INDIVIDUAL CONTRIBUTOR INCENTIVE PLAN
Effective September 30, 2007
(as amended on February 15, 2008)

1.   Purpose.       The purposes of the Cirrus Logic, Inc. Management and Key
Individual Contributor Incentive Plan (the “Incentive Plan”) are to (1) provide
Participants with incentives to improve the Company’s financial performance
through the achievement of semi-annual goals relating to the Company’s Operating
Profit Margin and Revenue Growth, and (2) attract, retain, motivate and reward
the Company’s management team and key individual contributors.   2.  
Definitions.       As used herein, the following definitions shall apply:

  (A)   “Base Salary” means an Employee’s annual rate of base salary, exclusive
of bonuses, incentive pay, commissions, and all other forms of compensation.
Base Salary for a given Plan Cycle shall be calculated based on Participants’
Base Salary in effect on the last day of a Plan Cycle.     (B)   “Board” means
the Board of Directors of Cirrus Logic, Inc.     (C)   “Cause” means (i) gross
negligence or willful misconduct in the performance of duties to the Company
after one written warning detailing the concerns and offering the Employee
opportunities to cure; (ii) material and willful violation of any federal or
state law; (iii) commission of any act of fraud with respect to the Company;
(iv) conviction of a felony or any crime causing material harm to the standing
and reputation of the Company; or (v) intentional and improper disclosure of the
Company’s confidential or proprietary information.     (D)   “Change in Control”
means (i) the sale, lease, conveyance or other disposition of all or
substantially all of the Company’s assets as an entirety or substantially as an
entirety to any person, entity or group or persons acting in concert; (ii) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becoming the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities; or (iii) a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting

 



--------------------------------------------------------------------------------



 



Cirrus Logic Inc. Executive Incentive Plan
September 30, 2007
Page 2 of 9

      securities of the surviving entity or its parent) at least 50% of the
voting power represented by the voting securities of the Company or such
surviving entity (or parent) outstanding immediately after such merger or
consolidation.     (E)   “Code” means the Internal Revenue Code of 1986, as
amended.     (F)   “Committee” means the Compensation Committee of the Board.  
  (G)   “Company” means Cirrus Logic, Inc. and its wholly owned subsidiaries and
affiliates, and each of their respective successors.     (H)   “Continuously
Employed” means the Employee’s continuous and uninterrupted full-time employment
with the Company except for approved absences and other interruptions approved
by the Committee or pursuant to a formal written Company policy.     (I)  
“Disability” means total and permanent disability as defined in accordance with
the Company’s Long-Term Disability Plan.     (J)   “Effective Date” means
September 30, 2007.     (K)   “Eligible Participant” means any Employee who is
in a management or leadership position in the Company or who is a key individual
contributor whose efforts potentially have a material impact on the Company’s
performance.     (L)   “Employee” means a natural person who is employed by the
Company and who is treated as an employee by the Company for tax purposes.    
(M)   “Incentive Plan Pay-Out Percentage” means the multiplier derived from the
formula set forth by the Committee before a Plan Cycle for determining the
pay-out percentage based on the Company’s Operating Profit Margin and Revenue
Growth. The Committee shall review and update the Operating Profit Margin and
Revenue Growth performance goals and the associated Incentive Plan Pay-Out
Percentages applicable to a Plan Cycle prior to the commencement of such Plan
Cycle.     (N)   “Individual Incentive Payment” means the amount calculated for
each Participant in Section 5 for each Plan Cycle.     (O)   “Individual
Performance Multiplier” means a performance multiplier of between 0% and 120% to
be determined based on a Participant’s achievement of individual performance
goals (“MBOs”) set for each Participant pursuant to Section 3(C).

 



--------------------------------------------------------------------------------



 



Cirrus Logic Inc. Executive Incentive Plan
September 30, 2007
Page 3 of 9

  (P)   “Operating Profit Margin” will be measured as the Company’s consolidated
GAAP operating income (revenue minus cost of goods sold (COGS) minus research
and development (R&D) minus selling, general and administrative (SG&A),
excluding Incentive Plan and VCP accruals, if any, and any Non-Recurring Items)
as a percentage of revenue. The Company’s GAAP operating income shall be
determined based on the Company’s financial results as approved by the Company’s
Audit Committee and filed with the Securities and Exchange Commission on a
Form 10Q or Form 10K.     (Q)   “Non-Recurring Items” include any unusual or
infrequent accounting items included in GAAP operating profits such as:

  (i)   gains on sales of assets not otherwise included in revenue;     (ii)  
losses on sales of assets, restructuring charges, merger-related costs including
amortization or impairment of acquisition-related intangible assets, asset
write-offs, write-downs, and impairments whether or not included in COGS, SG&A
or R&D expenses; and     (iii)   such other items as the Committee may determine
at its sole discretion.

      The Committee will determine, in its sole discretion, whether to include
or exclude any or all of the above described Non-Recurring Items as part of
Operating Profit Margin.     (R)   “Participant” means any Eligible Participant
designated by the Committee to participate in the Incentive Plan for a Plan
Cycle.     (S)   “Plan Administration Committee” means the Company’s Chief
Executive Officer, Chief Financial Officer, and Vice President of Human
Resources.     (T)   “Plan Cycle” means a period on or after the Effective Date
beginning on the first day of the Company’s first fiscal quarter and ending on
the last day of the Company’s second fiscal quarter, or the period beginning on
the first day of the Company’s third fiscal quarter and ending on the last day
of the Company’s fourth fiscal quarter.     (U)   “Revenue Growth” means the
Company’s year-over-year revenue growth based on the Company’s GAAP revenue for
a given Plan Cycle over the Company’s GAAP revenue for the corresponding period
from the prior fiscal year. The Company’s GAAP revenue shall be determined based
on the Company’s financial results as approved by the Company’s Audit Committee
and filed with the Securities and Exchange Commission on a Form 10Q or Form 10K.
For purposes of calculating Revenue Growth, the Committee shall exclude any
non-recurring revenue as

 



--------------------------------------------------------------------------------



 



Cirrus Logic Inc. Executive Incentive Plan
September 30, 2007
Page 4 of 9

      calculated by the Committee for purposes of determining the Operating
Profit Margin. To preserve the intended incentives and benefits of the Incentive
Plan, the Committee may adjust the Revenue Growth calculation to reflect any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Company (or any material portion of the
Company).     (V)   “Target Incentive Amount” means, for each Participant, the
product of (a) the Participant’s Base Salary times (b) the Participant’s Target
Incentive Factor.     (W)   “Target Incentive Factor” means the applicable
target award percentage for a Participant as set forth in Schedule A to this
Incentive Plan.     (X)   “VCP” means the Company’s Variable Compensation Plan,
or any similar plan intended to compensate Employees based on the Company’s
financial performance.

3.   Administration of the Incentive Plan.

  (A)   Administration. The Incentive Plan shall be administered by the
Committee.     (B)   Powers of the Committee. Subject to the provisions of the
Incentive Plan and to the specific duties, if any, delegated by the Board, the
Committee shall have the authority, in its discretion, to construe and interpret
the terms of the Incentive Plan, to designate the Participants in the Incentive
Plan, and to make all other determinations deemed necessary or advisable for
administering the Incentive Plan. The Committee may delegate to the Plan
Administration Committee the determination of the Participants in the Plan and
the Target Incentive Amount for anyone other than executive officers who are
subject to the reporting requirements of Section 16 of the Securities Exchange
Act of 1934.     (C)   Individual Performance Multipliers. In determining an
Individual Incentive Payment, the Committee may include an Individual
Performance Multiplier for any Participant that reflects a Participant’s
achievement of MBOs during a Plan Cycle. If included, the Committee will set the
CEO’s MBOs and determine the CEO’s Individual Performance Multiplier for a Plan
Cycle. For all other Participants, the CEO, or an immediate supervisor of the
Participant designated by the CEO, will set the Participants MBOs and determine
a Participant’s Individual Performance Multiplier for a Plan Cycle. The specific
MBOs must be established while the performance relating to the MBOs remains
substantially uncertain with respect to achievement of such MBOs during a Plan
Cycle. MBOs may vary based on the Company’s strategic initiatives and the
responsibilities of each Participant.

 



--------------------------------------------------------------------------------



 



Cirrus Logic Inc. Executive Incentive Plan
September 30, 2007
Page 5 of 9

  (D)   Effect of Committee’s Decisions. The Committee’s decisions,
determinations and interpretations shall be final and binding on all
Participants.

4.   Eligibility.       Except as set forth in Section 7 below, Participants who
are not Continuously Employed by the Company during a Plan Cycle will receive a
pro-rata Individual Incentive Payment based upon the number of calendar days
during a Plan Cycle that the Participant was an Employee. A Participant’s Target
Incentive Factor for a Plan Cycle will be based on the Target Incentive Factor
for the Participant determined as of the last day of the Plan Cycle.   5.  
Determination of Payments.       The Individual Incentive Payment to each
Participant for each Plan Cycle shall be calculated by multiplying the
Participant’s Target Incentive Amount by the Incentive Plan Pay-Out Percentage
for that Plan Cycle. At its discretion, the Committee or Plan Administration
Committee may further include an Individual Performance Multiplier in the
determination of Individual Incentive Payments during any Plan Cycle. In no
event shall any Individual Incentive Payment exceed 250% of a Participant’s
Target Incentive Amount.   6.   Payout Schedule.

  (A)   Payout Timing. Individual Incentive Payments shall be paid in a cash
lump sum to each Participant as soon as is reasonably practicable after the
public disclosure of the Company’s financial results through the filing of a
Form 10Q or Form 10K with the Securities and Exchange Commission for the
relevant Plan Cycle; provided, however, that with respect to each Participant
(or his or her estate, as applicable) who, pursuant to Section 7(A) below, is
eligible to receive an Individual Incentive Payment for a given Plan Cycle
without being Continuously Employed on the date such Individual Incentive
Payment is paid, then:

  (i)   With respect to an Individual Incentive Payment for a Plan Cycle
composed of the Company’s first and second fiscal quarters, such Individual
Incentive Payment shall be paid on or before the 15th day of the third month
following the later of (a) the last day of the calendar year in which such
Participant died, incurred a Disability, or was terminated by the Company for
other than Cause, or (b) the last day of the Company’s taxable year in which
such Participant died, incurred a

 



--------------------------------------------------------------------------------



 



Cirrus Logic Inc. Executive Incentive Plan
September 30, 2007
Page 6 of 9

      Disability, or was terminated by the Company for other than Cause; and    
(ii)   With respect to an Individual Incentive Payment for a Plan Cycle composed
of the Company’s third and fourth fiscal quarters, such Individual Incentive
Payment shall be paid in the calendar year during which such Plan Cycle ends,
but no later than on or before the 15th day of the third month following the
later of (a) the last day of the calendar year in which such Participant died,
incurred a Disability, or was terminated by the Company for other than Cause, or
(b) the last day of the Company’s taxable year in which such Participant died,
incurred a Disability, or was terminated by the Company for other than Cause.

  (B)   Continuous Status. Notwithstanding anything in the Incentive Plan to the
contrary, except as provided in Section 7(A) below in the case of death,
Disability or termination by the Company for other than Cause, a Participant
must be Continuously Employed as of the last day of a Plan Cycle and on the date
the Individual Incentive Payment is paid in order to receive an Individual
Incentive Payment for a given Plan Cycle. In the event a Participant’s
Continuous Employment with the Company terminates for any reason other than
death, Disability or termination by the Company for other than Cause, any unpaid
portion of the Participant’s Individual Incentive Payment shall be forfeited.  
  (C)   Withholding. Any amounts payable hereunder shall be subject to
applicable tax and other payroll withholding in accordance with the Company’s
policies and programs and applicable law.

7.   Miscellaneous Provisions.

  (A)   Terminations. In the event of a Participant’s death, Disability or
termination by the Company for other than Cause, the Participant or his or her
estate (as applicable) will receive a pro rata Individual Incentive Payment,
based upon the Company’s performance during a Plan Cycle and the number of
calendar days completed in the current Plan Cycle at the time of the
termination.     (B)   Unsecured Creditor. It is understood and agreed that the
Company has only a contractual obligation to make payments of Individual
Incentive Payments under this Incentive Plan and that such payments are to be
satisfied out of general corporate funds that are subject to the claims of the
Company’s creditors.

 



--------------------------------------------------------------------------------



 



Cirrus Logic Inc. Executive Incentive Plan
September 30, 2007
Page 7 of 9

  (C)   Change in Control. In the event of a Change in Control, the Incentive
Plan will be assumed or comparably replaced by the Company’s successor. If the
successor fails or refuses to assume or comparably replace the Incentive Plan,
each Participant will receive a pro rata Individual Incentive Payment, based
upon the number of calendar days completed in the current Plan Cycle multiplied
by an Incentive Plan Pay-Out Percentage of 1.0. Any such payment shall be a lump
sum cash payment made within ten (10) days of a Change in Control; provided,
however, that with respect to each Participant (or his or her estate, as
applicable) who, pursuant to Section 7(A) above, is eligible to receive an
Individual Incentive Payment for a given Plan Cycle without being Continuously
Employed on the date such Individual Incentive Payment is paid, such Individual
Incentive Payment shall be paid on or before the 15th day of the third month
following the later of (a) the last day of the calendar year in which such
Participant died, incurred a Disability, or was terminated by the Company for
other than Cause, or (b) the last day of the Company’s taxable year in which
such Participant died, incurred a Disability, or was terminated by the Company
for other than Cause.     (D)   Reclassification. In the event that an Employee
who is a Participant is reclassified or demoted (for reasons other than Cause)
to a position which would not then qualify such individual as a Participant, the
Employee will nevertheless remain eligible to participate in the current Plan
Cycle, provided that he or she remains in Continuous Employment. The Employee
shall be ineligible, however, to participate in any new Plan Cycle, unless the
Committee determines otherwise in its sole discretion.     (E)   Section 409A of
the Code. Each Individual Incentive Payment under this Incentive Plan is
intended to be exempt from Section 409A of the Code pursuant to the exception
for short-term deferrals (within the meaning of the Treasury regulations issued
under Section 409A of the Code), and the Incentive Plan shall be construed and
interpreted in accordance with such intent to the maximum extent permitted by
law.     (F)   Right to Offset. To the extent permitted by law, the Company
shall have the right to offset against its obligation to deliver amounts under
any Individual Incentive Payment any outstanding amounts of whatever nature that
the Participant then owes to the Company.

8.   Limitations.       Neither the Incentive Plan nor any Individual Incentive
Payment shall confer upon a Participant any right with respect to continuing the
Participant’s employment relationship with the Company, nor shall it interfere
in any way with the Participant’s right or the Company’s right to terminate such
employment at any time, with or without Cause.

 



--------------------------------------------------------------------------------



 



Cirrus Logic Inc. Executive Incentive Plan
September 30, 2007
Page 8 of 9

9.   Amendment and Termination.       The Committee shall have the power to
amend, suspend or terminate the Incentive Plan at any time, provided that no
such amendment or termination shall adversely impair a Participant’s rights with
respect to any Plan Cycle that has already commenced.   10.   Governing Law.    
  The Program shall be governed by the internal substantive laws, and not the
choice of law rules, of the State of Delaware.   11.   No Right of Assignment.  
    No Participant shall have any right to assign, alienate, or otherwise
transfer his or her rights, if any, under the Incentive Plan. Any purported
assignment, alienation or transfer by a Participant of his or her rights under
the Incentive Plan shall be null and void ab initio and of no force or effect.

 



--------------------------------------------------------------------------------



 



Cirrus Logic Inc. Executive Incentive Plan
September 30, 2007
Page 9 of 9
Schedule A
TARGET INCENTIVE FACTORS FOR EACH PLAN CYCLE

          Level   Target Incentive Factor  
CEO
    37.5%    
Direct Reports to the CEO
    25%    
Other Management and Key
Individual Contributors*
    5 – 25%    

*The Target Incentive Factors for Participants other than the CEO and the CEO’s
direct reports will be set by the CEO or an immediate supervisor of the
Participant designated by the CEO.

 